Citation Nr: 9913380	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder, to include migraines.

2.  Entitlement to service connection for left hip/groin 
pain, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 until 
May 1995, including in the Southwest Asia theater of 
operations during the Persian Gulf War from January 1, 1991 
to May 15, 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1995 from the Detroit, Michigan Regional 
Office (RO).  The veteran completed his appeal with regard to 
the denials of service connection for a left hip/groin 
disability, headaches and a knee disorder.  By rating 
decision in December 1997, the RO, in pertinent part, 
additionally denied entitlement to service connection for 
left hip/groin pain to include as due to an undiagnosed 
illness.  Notice of the determination was provided in a 
Supplemental Statement of the Case issued in December 1997.  
The veteran completed an appeal as to this expanded issue in 
February 1998.

As noted at the personal hearing before a Member of the Board 
sitting at Detroit, Michigan, in July 1998, a statement of 
record by the veteran in March 1997 may be accepted as timely 
notice of disagreement with the original 10 percent rating 
assigned for service-connected low back disability by the RO 
in May 1996.  However, this matter is not properly before the 
Board for appellate review at this time and it is referred to 
the RO for appropriate development. 

After a review of the entire evidence of record, the Board is 
of the opinion that the issues of entitlement to service 
connection for left hip/groin pain, to include as secondary 
to an undiagnosed illness, and service connection for 
bilateral knee disability, should be addressed in a REMAND 
following the ORDER portion of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Headaches in service were noted to be acute and 
transitory, and associated with upper respiratory illness, 
and were not shown to have developed into a chronic headache 
disorder, to include migraines.


CONCLUSION OF LAW

A chronic headache disorder, to include migraine, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.

The veteran asserts that he now has chronic headaches which 
are of service onset and for which service connection should 
now be granted by the Board.

The veteran's claim has been determined to be well-grounded 
within the meaning of 38 U.S.C.A. 5107(a).  That is, he is 
found to have presented a claim in this regard which is 
plausible.  The Board is also satisfied that that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The service medical records reflect that the veteran was seen 
in sick bay on a number of occasions between March 1993 and 
November 1994 for complaints of headaches associated with 
nasal discharge, cough, vomiting, dizziness, sore throat, 
postnasal drip, and swollen tonsils.  A number of assessments 
were rendered in this regard including rule out upper 
respiratory infection, viral-like syndrome, strep throat, and 
possible cold.  On one of those occasions in September 1994, 
he related that he had had a headache characterized by a 
throbbing pain which was making the side of his face feel 
numb.  An assessment of subjective headache was rendered in 
this regard.  He returned to sick bay two days later and 
indicated that that the headache had lasted for two days.  It 
was recorded at that time that his chief complaint was flu 
symptoms.  An assessment of possible strep throat, subjective 
muscular aches and headaches was noted.  An antibiotic, salt 
water rinse, throat lozenges and Tylenol were prescribed.  
Upon follow-up the ensuing day, it was reported that he had a 
resolving strep throat.  Upon examination in March 1995 for 
discharge from service, the appellant noted that he had had 
frequent or severe headaches.  

The appellant was afforded a VA general medial examination 
for compensation and pension purposes in August 1995 and 
indicated that he had had headaches for the past three to 
four years which occurred every other day, were bitemporal in 
location and were accompanied by dizziness.  He stated that 
they usually began after returning from work and usually 
lasted approximately one hour.  It was reported that Motrin 
and Tylenol provided no relief.  Following examination, an 
impression of probable tension headaches was rendered. 

The veteran underwent VA examination pertinent to the brain 
and spinal cord in September 1997 and again noted that he had 
one-sided sharp headaches of a throbbing quality which 
occurred once a week and lasted for about 30 minutes.  It was 
reported that there was no associated nausea, vomiting, or 
visual disturbance, but that he did have some 
lightheadedness.  The appellant again related that Motrin and 
Tylenol offered poor relief.  A neurologic evaluation was 
performed.  A diagnosis of migraine syndrome, no neurologic 
disability, was rendered.

Analysis

The evidence in this instance reflects that while the veteran 
had complaints of headaches while in service, it is 
clinically demonstrated that such symptoms were invariably 
associated with an upper respiratory illness.  There is no 
showing that he was seen strictly for headaches, and no 
migraine condition was diagnosed at that time.  Although the 
record indicates that he now has a pattern of tension or 
migraine headaches, the service medical records do not 
support a finding of such during active duty.  It is noted 
that the veteran has provided a recent history of incurring 
his headaches after work, and related in a statement received 
in June 1995 that his doctor said that they may have been 
stress induced.  In any event, there is no clinical evidence 
of record which purports to show a relationship between any 
current chronic headache disorder, to include migraines, and 
complaints of headaches in service.  See Jones v. Brown, 7 
Vet.App. 134, 137 (1994).  Therefore, service connection for 
such must be denied. 

The Board has considered the doctrine of benefit of the doubt 
as to this matter, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.



ORDER

Service connection for a chronic headache disorder, to 
include migraines, is denied.  


REMAND

The service medical records reflect that the veteran was seen 
on numerous occasions for complaints affecting the left hip 
and groin.  In October 1994, he indicated that he had 
initially sustained injury two years before while running 
down a hill in Germany.  The veteran's symptoms were noted to 
be characterized primarily by recurring pain, occasionally 
with radiation, and left leg giving way, tingling and 
numbness.  He was afforded extensive evaluation, workup, and 
diagnostic studies which were inconclusive for definitive 
pathology.  Impressions included groin muscle strain or pull, 
possible nerve damage, rule out ilioinguinal syndrome, 
inguinal strain, meralgia paresthetica, etc.  Upon 
examination in October 1994 for Desert Storm Healthcare 
purposes, it was recorded that he had arthralgias and 
myalgias of unknown etiology.  The service medical records 
also indicate complaints and evaluation of the appellant's 
knees.

The veteran testified upon personal hearing on appeal in July 
1998 that while running in Germany, he felt a sharp pain in 
his left hip and was unable to continue the exercise.  He 
stated that a military vehicle had to be called to escort him 
to a nearby civilian hospital at "Bad Kreuznach".  He 
related that he was placed on crutches for two weeks after 
the event and was prescribed medication.  The appellant 
indicated that he continued to have recurring left hip pain 
and that the leg would give way at times such that he could 
hardly walk.  He said that the condition was the primary 
reason he had not stayed in the military as he could not 
perform strenuous exercise with left lower extremity 
symptoms.  He noted that after separation for active duty, he 
received continuing treatment at the Henry Ford Hospital in 
Detroit, and had also sought continuing care for the left 
lower extremity at VA facilities at Allen Park and downtown 
Detroit. 

The Board observes in this instance that records pertaining 
to the claimed period of treatment at Bad Kreuznach 
subsequent to the veteran's claimed injury in Germany are not 
included in the service medical records.  It is also 
demonstrated that while the RO wrote the appellant in March 
1997 and requested that he return authorization for release 
of medical records from Henry Ford Hospital, it does not 
appear that there was a response from the veteran or if so, 
that there was any further follow-up in this regard.  The 
record also indicates that while outpatient records from the 
VA Medical Center in Detroit dated between August and 
September 1996 have been made a part of the record, no 
clinical records from the VA Allen Park facility have been 
retrieved.  The Board is of the opinion that all of the 
aforementioned clinical data should be requested and secured.  

As well, the Board opines that the veteran requires current 
re-examination, as requested by his accredited representative 
upon personal hearing on appeal in July 1998.  It is 
recognized that while the appellant has undergone extensive 
evaluation and workup with various diagnoses rendered, 
particularly with respect to the left hip and groin, it is 
felt that an attempt at reconciliation is in order prior to 
final disposition of the issues on appeal.  The Board 
observes that the veteran has never been afforded specialized 
post-service evaluation of his left hip/groin area or knees, 
and thus finds that current orthopedic and neurologic 
examinations by board-certified specialists are indicated 
given the complexity of the history and symptomatology in 
this regard.

Accordingly, the case is therefore REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and asked 
to complete medical release authorizations 
with the names and addresses of any and all 
private physicians or facilities who have 
treated him in the last few years for his 
left hip/groin condition and knees, to 
include treating physician(s) at Henry Ford 
Hospital.  These clinic records should be 
requested and associated with the claims 
folder.  

2.  The RO should contact the National 
Personnel Records Center and request that a 
search be implemented for any additional 
service medical records pertaining to the 
veteran, particularly any of those relative 
to his hospitalization at Bad Kreuznach.  
That facility should also be contacted 
directly to ascertain whether they may have 
any of the veteran's records in their 
possession. 

3.  Any and all of the veteran's clinical 
records should be requested and secured from 
the Allen Park, and downtown Detroit, 
Michigan VA medical facilities and associated 
with the claims folder. 

4.  The RO should then schedule the 
veteran for special VA orthopedic and 
neurologic examinations to be conducted 
by board-certified specialists to 
determine the nature and extent of 
current left hip/groin and knee 
disability.  All indicated tests and 
studies should be performed and all 
clinical manifestations should be 
reported in detail.  The examiners are 
specifically requested to provide a 
clear and concise diagnosis of any 
current condition affecting the 
appellant's left hip/groin and knees.  
The claims folder and a copy of this 
REMAND must be made available to the to 
examiners prior to the evaluations.  The 
examiners must indicate in their reports 
whether the claims folder was reviewed

5.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examinations in order 
that he may make an informed decision 
regarding his participation in said 
examinations.

6.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, 
for immediate corrective action.

7.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
left hip/groin pain, to include as 
secondary to an undiagnosed illness, and 
entitlement to service connection for 
knee disability.  If either disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran with a 
supplemental statement of the case and 
afford him the opportunity to respond.

The purpose of this remand is assist the veteran with the 
development of evidence in connection with his claims and to 
ensure a complete record.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate disposition of the remaining issues on appeal.  The 
veteran may submit additional evidence pertinent to his 
claims if he so desires.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

